      Case 2:17-cr-01311-DGC Document 100 Filed 05/14/20 Page 1 of 2



 1 MICHAEL BAILEY
   United States Attorney
 2 District of Arizona
 3 GAYLE HELART
 4 California State Bar No. 151861
   Email: Gayle.Helart@usdoj.gov
 5 BRETT DAY
 6 Arizona State Bar No. 027236
   Email: Brett.Day@usdoj.gov
 7 Assistant U.S. Attorneys
 8 Two Renaissance Square
   40 N. Central Ave., Suite 1800
 9 Phoenix, Arizona 85004
   Telephone: 602-514-7500
10
   Attorneys for Plaintiff
11
                           IN THE UNITED STATES DISTRICT COURT
12
                                FOR THE DISTRICT OF ARIZONA
13
    United States of America,                          CR17-1311-PHX-DGC
14
                            Plaintiff,            GOVERNMENT’S MOTION TO
15                                               EXTEND TIME TO RESPOND TO
              vs.                              DEFENDANT’S MOTION TO COMPEL
16                                                  ADDITIONAL DISCOVERY
    Anthony Espinosa Gonzales,
17
                            Defendant.
18
19         The United States, through undersigned counsel, respectfully requests that this
20   Court extend the time for the government to respond to Defendant’s Motion To Compel
21   Additional Discovery.
22         The government’s answer is currently due on May 15, 2020. The government is
23   requesting a 30-day extension of time to file its response, to and including June 15, 2020.
24   Undersigned counsel needs the additional time to consult with its experts given the breadth
25   of the 150-page forensic report attached to Defendant’s motion. The undersigned counsel
26
     believes that justice will best be served if the time is granted and will not prejudice
27
     Defendant.
28
      Case 2:17-cr-01311-DGC Document 100 Filed 05/14/20 Page 2 of 2




 1         The government has contacted defense counsel, Zachary Storrs and he has no
 2   objection to a 30-day extension.
 3         Excludable delay under 18 U.S.C. § 3161(h) will occur as a result of this motion
 4   and order based thereon.
 5         Respectfully submitted this 14th day of May, 2020.
 6
                                              MICHAEL BAILEY
 7                                            United States Attorney
                                              District of Arizona
 8
                                              s/Brett A. Day
 9                                            ____________
                                              BRETT A. Day
10                                            Assistant U.S. Attorney
11
                                  CERTIFICATE OF SERVICE
12
13         I hereby certify that on the foregoing date, I electronically transmitted the attached
14   document to the Clerk's Office using the CM/ECF System for filing a copy to the following
15   CM/ECF registrant: Zachary Storrs.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
